Title: From Jonathan Trumbull, Jr. to Stephen Moylan, 2 November 1781
From: Trumbull, Jonathan, Jr.
To: Moylan, Stephen


                  
                     Dear Sir
                     Head Quarters 2d Novr 1781
                  
                  His Excellency directs me to reply to your Letter of Yesterday—In Consideration of your Health he consents to your going to Phila. where you are to use your endeavours for placing your Regt in the best State for Service—If any Recommendation from him will be of Service, he is willing to second your Application—altho he has but Little Hope of Success from that Quarter.
                  Before your Departure the Genl wishes you to see every Arrangement made that is necessary for the Cavalry moving on to the southward as expeditiously as possible. Your Most Obt Servt
                  
                     J. Trumbull Junr Secty
                  
               